


EXHIBIT 10.1

 

FORM OF EQUITY-BASED INCENTIVE AWARD AGREEMENT

 

CTC MEDIA, INC.

 

Equity-Based Incentive Award Agreement

 

THIS EQUITY-BASED INCENTIVE AWARD AGREEMENT (this “Agreement”) is effective as
of February 24, 2010 and is made by and between CTC Media, Inc., a Delaware
corporation (the “Company”), and [                             ] (the
“Participant”).

 

Preliminary Statements

 

A.    Pursuant to the Notice of Option Grant evidencing the grant of an Option
to the Participant by the Company on October 22, 2009 (the “Notice of Option
Grant”), and the Stock Option Agreement, the Participant was granted an Option
to purchase Option Shares at an exercise price of $16.80 per Option Share,
pursuant to Section 5 (Stock Options) of the Company’s 2009 Stock Incentive
Plan.

 

B.    The Company now desires to grant to the Participant the right to receive
potential cash payments in respect of any appreciation of the Common Stock above
$14.00 per share, and not to exceed $16.80 per share.  Such grant is made
pursuant to Section 8 (Other Stock-Based Awards) of the Company’s 2009 Stock
Incentive Plan.

 

C.    Capitalized terms used but not defined in this Agreement have the meanings
ascribed to them in the Notice of Option Grant and the Stock Option Agreement.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.     Grant of Equity-Based Incentive Award.  Upon any exercise of the Option
and with respect to each Option Share issued to the Participant upon such
exercise in accordance with the terms thereof, the Participant will have the
right (the “Award”) to receive a cash payment from the Company in an amount
equal to (a) the lesser of the Fair Market Value (as defined below) per share of
Common Stock of the Company on the date of exercise of the Option or $16.80,
minus (b) $14.00 (such amount, the “Distributable Amount”). The Company or a
subsidiary thereof will pay the aggregate Distributable Amount to the
Participant within 30 days after the applicable exercise of the Option, such
payment to be made in U.S. dollars (or it’s equivalent in Russian Rubles if such
payment takes place in Russia)  in immediately available funds to an account
designated in writing by the Participant.

 

For purposes hereof, “Fair Market Value” means:

 

(a)                   if the Common Stock trades on a U.S. national securities
exchange, the closing sale price (for the primary trading session) on the date
of the applicable exercise of the Option;

 

(b)                   if the Common Stock does not trade on any such exchange,
the average of the closing bid and asked prices as reported by an authorized
OTCBB (Over-The-Counter Bulletin Board) market data vendor as listed on the
OTCBB website (otcbb.com) on the date of the applicable exercise of the Option;
or

 

(c)                   if the Common Stock is not publicly traded, the fair
market value of the Common Stock on the date of the applicable exercise of the
Option, as determined in good faith by the Board.

 

--------------------------------------------------------------------------------


 

2.     Exercise.  Unless otherwise permitted by the Board or the Compensation
Committee thereof, the Participant may only exercise the Award, in whole or in
part, concurrently with, and to the extent of (a) an exercise of the Option in
accordance with the terms thereof, or (b) a forfeiture (in form and substance
satisfactory to the Company) of a corresponding portion of the Option.  For the
avoidance of doubt, the Award shall only vest and become exercisable to the
extent and at the time that such Option has vested (including, without
limitation, as a result of an acceleration of vesting pursuant to a Change of
Control in accordance with the terms of the Stock Option Agreement), become
exercisable and been properly exercised in accordance with the terms of the
Stock Option Agreement.  Any election to exercise the Option in accordance with
the terms thereof will be deemed to be an election to exercise the Award with
respect to the number of Option Shares for which the Option has been so
exercised.

 

3.     Termination.  The Award will automatically and immediately terminate and
be canceled upon the termination or expiration of the Option pursuant to the
provisions thereof.

 

4.     Effect of a Change of Control.  In the event of any Change of Control
where the acquiring or succeeding company in such transaction (or the parent
thereof) assumes the Option or replaces the Option with an equity or cash
incentive program which provides the Participant with an economic benefit
substantially similar to the Option, then such acquiring or succeeding company
shall also assume the obligations hereunder or replace the rights hereunder with
an equity or cash incentive program which provides the Participant with an
economic benefit substantially similar to the Award.

 

5.     Forfeiture of Gain.  In the event that the Participant materially
breaches the provisions of Sections 4 (Non-Competition and Non-Solicitation), 5
(Proprietary Information) or 6 (Notice of Resignation or Cessation of Service)
of the Stock Option Agreement, the Participant shall pay to the Company, by way
of liquidated damages, an amount (in cash) equal to the aggregate Distributable
Amount previously paid to the Participant in accordance with the terms hereof.

 

6.     Withholding.  The Company will not be obligated to pay any Distributable
Amount hereunder unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any applicable taxes,
including withholding taxes, required by applicable law to be withheld in
respect of the exercise of the Award; provided that the Company may offset from
the payment of any Distributable Amount the amount of any taxes required to be
withheld by the Company.

 

7.     Amendment.  The Company may amend or modify the terms of the Award
granted hereunder, provided, however, that the Participant’s consent to such
action shall be required unless the Board determines in good faith that the
action, taking into account any related action, would not materially and
adversely affect the Participant’s rights hereunder.

 

8.     Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event affecting the Common Stock of the Company, the dollar values applicable
to the Award set forth in Section 1 shall be proportionately adjusted.

 

9.     Successors and Assigns.  The Participant will not assign, transfer,
pledge or otherwise encumber any of its rights hereunder without the prior
written approval of the Company, except that the rights of the Participant
hereunder will be assigned and transferred to any

 

2

--------------------------------------------------------------------------------


 

individual or entity to which the Option is assigned and transferred in
accordance with the terms thereof.  The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of Participant’s estate.

 

10.   Jurisdiction.  The Participant hereby acknowledges and agrees that the
Company may enforce any provision hereof, including, without limitation, Section
4 (Forfeiture of Gain) in any court of competent jurisdiction, and in particular
the Participant hereby submits to the nonexclusive jurisdiction of the courts of
the State of Delaware and the courts of the Russian Federation in respect
thereof.

 

11.   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

12. This Agreement is written, construed and executed in two copies, each made
in English and Russian languages. In case any discrepancy should be found
between English and Russian versions, the English version shall prevail. Each of
the Parties has taken one copy of the Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth in the preamble.

 

 

CTC MEDIA, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Participant:

 

 

 

Name:

 

 

 

 

 

Contact details: (address etc.)

 

 

 

 

Signed

 

/

 

 /

 

3

--------------------------------------------------------------------------------

 
